Judgment, Supreme Court, New York County (Herman Cahn, J.), entered July 8, 2002, which denied petitioner’s application to annul respondent’s determination terminating her probationary employment as a principal administrative associate in the Bureau of Day Care, and dismissed the petition, unanimously affirmed, without costs.
Ample evidence in the record supporting the conclusion that petitioner’s performance was unsatisfactory establishes that respondents’ termination of petitioner was done in good faith (see Matter of Johnson v Katz, 68 NY2d 649 [1986]). Petitioner fails to raise any material issues of fact as to bad faith. No issue of bad faith is raised by respondents’ failure to give petitioner all of the formal written performance evaluations called for in their rules (see Matter of Johnson v City of New York, 281 AD2d 322 [2001]). On the contrary, there is no ques*238tion that petitioner was given considerable advice, much of it in writing, concerning her job requirements and her repeated failure to fulfill them. Concur — Mazzarelli, J.P., Saxe, Sullivan, Ellerin and Gonzalez, JJ.